Citation Nr: 0913891	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1984 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In June 2007, the Board issued a decision that reopened the 
Veteran's claim seeking service connection for a left ankle 
disorder, and remanded this matter for additional evidentiary 
and procedural development.


FINDING OF FACT

The evidence of record shows that the Veteran's current left 
ankle disorder, diagnosed as left ankle osteoarthritis, 
status post excision of partial bone of the distal tibia and 
talus, is related to his active military service.


CONCLUSION OF LAW

A left ankle disorder was incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming without deciding that any 
error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

The Board has reviewed all the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issue addressed herein.  

The Veteran is seeking service connection for a left ankle 
disorder.  He attributes this condition to active duty 
military service.  In the alternative, he claims that this 
condition is secondary to his service-connected status post 
right ankle reconstruction.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

Entitlement to service connection generally requires that it 
be shown not only that disease or injury was present in 
service, but also that the disease or injury has resulted in 
continuing or residual disability.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).  For the showing of a 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  Continuity of symptomatology is required where 
the disorder noted during service is not shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

Accordingly, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Historically, the Veteran served on active duty in the Army 
from January 1984 to April 1995.  A review of his service 
treatment records reveal treatment for a left ankle disorder.  
Specifically, records dated in October 1989 show that he was 
treated for a left ankle injury incurred while playing 
basketball.  X-ray examination of the left ankle performed at 
that time was negative for a fracture.  A subsequent 
treatment report in March 1995, noted that the Veteran was 
status post right ankle reconstruction.  The report further 
indicated that it was recommended that the Veteran work on 
strengthening his left ankle as he was experiencing 
instability.

In July 1995, a VA examination for joint was conducted.  The 
report of this examination noted the Veteran's complaints of 
left ankle pain and occasional instability over the past five 
years.  Physical examination revealed no swelling or 
deformity of either ankle.  Range of motion testing of the 
left ankle revealed dorsiflexion to 10 degrees, plantar 
flexion to 40 degrees, inversion to 25 degrees, and eversion 
to 10 degrees.  X-ray evidence of the left ankle revealed 
evidence of early degeneration with minor soft tissue 
calcifications.  The report concluded with diagnoses of 
surgical stabilization of the right ankle and history of 
recurrent subluxation of the left ankle.

An October 2002 treatment report, noted the Veteran's history 
of bilateral ankle pain and sprains since 1994.  Physical 
examination of the both ankles revealed some swelling over 
the anterior joint lines, but no effusion.  There was also 
tenderness directly over the anterior joint lines, which 
produced pain with weight bearing.  The report concluded with 
a diagnosis of osteoarthritis of the bilateral ankle joints.  

In January 2003, the Veteran underwent excision of partial 
bone distal tibia and excision of partial bone talus in both 
the right and left ankles.  A follow-up treatment report, 
dated in April 2003, noted that that the Veteran was doing 
better since his surgery, including more motion and less 
pain, but there was still swelling with prolonged walking 
activities.  The report concluded with diagnoses of chronic 
ankle instability, right greater than left, status post 
Chrisman-Snook reconstruction on the right; and status post 
bilateral exostectomies for osteoarthritis of the ankle 
joints.  

In February 2004, a VA examination for joints was conducted.  
The report of this examination noted the Veteran's bilateral 
ankle history.  Physical examination of the left ankle 
revealed no swelling.  There was a small scar over the 
anterolateral side, without tenderness.  Range of motion 
testing of the left ankle revealed extension to 10 degrees, 
flexion to 25 degrees, inversion to 15 degrees, and eversion 
to 5 degrees.  Power against resistance was good, and ankle 
pulse was palpable.  X-ray examination of the left ankle 
revealed a small bone spur anteriorly, and some evidence of 
sclerosis of the superior surface of the calcaneum across the 
subtalar.  The report concluded with diagnoses of history of 
chronic bilateral ankle pain; right ankle status post surgery 
for ligament stabilization; and left ankle status post spur 
removal surgery.  The VA examiner opined that the Veteran's 
current left ankle disorder was not likely due to his right 
ankle condition, and that it was not likely that any degree 
of disability to the left ankle was due to his right ankle 
condition.

In September 2008, a VA examination for joints was conducted.  
The VA examiner noted that the Veteran's claims folder had 
been reviewed.  The report noted the Veteran's inservice 
treatment history for his right and left ankles.  Physical 
examination revealed tenderness and instability in the left 
ankle.  X-ray examination of the left ankle was noted to be 
within normal limits.  The VA examiner concluded that the 
Veteran's current left ankle disorder was not caused by or a 
result of his military service.  In making this 
determination, the VA examiner noted that x-ray examination 
of the left ankle was within normal limits, and that there 
was no radiological evidence of trauma or its sequelae.  The 
VA examiner also opined that the Veteran's current left ankle 
disorder was not caused by or aggravated by his service-
connected right ankle disorder.  In making this 
determination, the VA examiner indicated that there is no 
clinical evidence of disability of the left ankle.  

After reviewing the evidence of record, service connection 
for a left ankle disorder is warranted.  A left ankle 
disorder was shown in service and thereafter, to include 
during the course of this appeal.  Accordingly, continuity of 
symptomatology and treatment has been shown, and provides the 
necessary nexus between the left ankle disorder and the 
Veteran's military service.  38 C.F.R. § 3.303(b).

Nevertheless, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Although the VA examiner in 2008 stated that there was no 
left ankle disorder at the time of the examination, this 
finding is not dispositive to the issue on appeal.  The 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, 
bone-on-bone arthrosis of the anterior third of the joint 
with large osteophytes or spurs in the distal tibia and talus 
of the left ankle were diagnosed in October 2002.  Moreover, 
surgery was conducted on the left ankle in January 2003.  

Accordingly, there is medical evidence of a current 
disability, medical evidence of an inservice occurrence, and 
evidence of a nexus between an inservice occurrence and a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also 38 C.F.R. § 3.303(b).


ORDER

Service connection for a left ankle disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


